                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA                      :              Case No. 3:11cr35(3)

       Plaintiff,                             :              NUNC PRO TUNC March 3, 2020

v.                                            :              District Judge Walter H. Rice

LEE BAILEY                                    :

       Defendant.                             :


DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF SUPERVISED
 RELEASE, REVOKING SAME AND IMPOSING A SENTENCE OF TIME SERVED
WITH NO SUPERVISED RELEASE TO FOLLOW; RIGHT OF APPEAL EXPLAINED
   AND UNDERSTOOD; NO PROCEDURAL OR SUBSTANTIVE OBJECTIONS
                   VOICED; TERMINATION ENTRY



       On March 3, 2020, the defendant appeared in open Court pursuant to a Petition directing

him to show cause why his Supervised Release, a status that began July 9, 2019, should not be

revoked.

       Pursuant to the record made in open Court on March 3, 2020, the defendant’s Supervised

Release was revoked and he was remanded to the custody of the Attorney General of the United

States, the Bureau of Prisons, for a period of time served, as of March 21, 2020. There is no

period of Supervised Release to follow.

       The defendant is to reside, until he can secure a residence of his own, with his sister,

mother, and grandmother at 3555 Sellars Road, Moraine, Ohio.
       Following the above, defendant was orally explained his right of appeal and he orally

indicated an understanding of same. Neither counsel for the government nor for the defendant

had any procedural or substantive objections to this Court’s decision.

       Defendant is to be released immediately from the Butler County Jail.

       The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.




March 27, 2020                                             /s/ Walter H. Rice
                                                     Walter H. Rice
                                                     United States District Judge

c: Counsel of record
   United States Marshal Service
   Butler County Jail
